ORDER
Appellants, in an appeal filed prior to the District Court’s grant of summary judgment to the defendants, seek to unseal the pleadings and discovery in Jones v. Clinton and Ferguson, No. LR-C-94-290. In view of the grant of summary judgment, we remand the case to the District Court and request that court to consider the need for keeping its confidentiality order in place. Given this disposition, we do not reach the merits of the appeal.
The appeal is dismissed and the matter is remanded to the District Court.